Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.   Claims 1-19 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2015/0337587) in view of Gordon (US 2017/0213458) and/or Ishioka (US 20190377344).
Regarding claim 1, Lu discloses an at least partly autonomous vehicle (autonomous vehicle 100, 100A in title, abstract, figs 1-5, par 0023), comprising:
a communication interface configured for vehicle-external communication (wireless network connections 156 for communication with other computing devices such as client computing devices and server computing devices in fig 1, para 0036);
a memory configured to store at least one piece of authentication information (vehicle memory 130 stores information accessible by the one or more processors 120, including instructions 132 and data 134 in fig 3 para 0031; also server computing devices 210 include memory/ storage 250 with instruction and data providing authentication information the vehicle's computing device in par 0069 corresponding to memory (S) on server in applicant’s spec; the data including authentication information such as encryption keys, password, passcode in para 0024, 0053, 0070, 0072, 0085); and
a control unit configured to control the communication interface and to output the authentication information from the memory via the communication interface when the control unit receives an instruction for outputting the authentication information (processor 110 accesses instructions 134 and data 132 in memory 130 (para 0031-0037) and controls network connections 156 to communicate (para 0036, 0046), the 
Lu discloses the authentication information is data and the memory stored data that corresponds to storage of authentication information.  The client sends a request to the server and the pairing is considered to follow a pairing request/instruction, but control unit configure to control the communication interface to output the authentication information from the memory, via the communication interface, to a street-object, when the control unit receives an instruction for outputting the authentication information is not expressly disclosed.
Gordon discloses an analogous art autonomous (self-driving) vehicle (SDV in title, abstract).  The SDV includes a control unit (on-board computer 301/ processor 303) configure to control the SDV to communicate a capability signal to a street-object 
Ishioka discloses an analogous art autonomous vehicle (vehicle with automated driving control unit 100 in fig 1, title, abstract) with control unit (automated driving control unit 100 and/or ETC with control unit in fig. 1, para 0029-0040) configure to control the communication interface (ECT 40 radio communicator that may be common to communication device 20 in para 0037 that includes telecom/ cellular, Bluetooth, Wi-Fi in para 0035) to output the authentication information from the memory (authentication information AI stored in a card in para 0037), via the communication interface (40/20), to a street-object (communicate AI to ETC road side device at a gate of a toll road in para 0029-0039), when the control unit receives an instruction for outputting the authentication information (transit authentication information on the basis of control executed by the ETC controller in para 0039) for selective control of access of authenticated vehicles to a roadway via a gate.  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Lu, control unit configure to control the communication interface to output the authentication information 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control unit is configured to: generate the authentication information from at least one unique identifier of the vehicle and/or from information supplied to the vehicle, store the authentication information in the memory, detect the supplied information at the communication interface, wherein the supplied information is ordering information, and evaluate the ordering information with regard to a destination and to navigate to the destination in view of Lu disclosing vehicle navigating to pick up and destination of the order (request) from the client (par 0023-0024, 0043, 0066, 0078). 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the control unit is configured to output the authentication information via the communication interface in ad-hoc communication, wirelessly, by wire and/or in near-field communication in view Lu disclosing various network interfaces including (wireless, cellular, Bluetooth, BLE, Ethernet, WiFi in para 0036) as examples 
Regarding claim 4,  it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising a position-detecting unit configured to determine a position of the vehicle and to output the position to the control unit, wherein the control unit is configured to output the at least one piece of authentication information based on the position of the vehicle in view of Lu disclosing a positioning system 170 such as GPS in par 0040, 0050 and Lu disclosing using the authentication (encryption key) information when in proximity to the pickup location in abstract, para 0024, 0075, 0085.
 Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control unit is configured to output the at least one piece of authentication information based on where the determined position is situated with respect to a geographical region, in view of Lu disclosing using the authentication (encryption key) information when in proximity to the pickup location in abstract, para 0024, 0075, 0085. 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control unit is configured to output the at least one piece of 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising a monitoring unit configured to monitor a range of the vehicle and to output monitoring information to the control unit, wherein the control unit is configured to emit a signal based on the monitoring information in view of Lu disclosing detection system 172 for detecting client/objects and controlling movement, and speed, and unlocking doors of the vehicle (para 0025, 0037, 0069, 0080). 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising an identification unit configured to: detect identification information, and output the identification information to the control unit, wherein the control unit is configured to emit a signal based on the identification information in view of Lu disclosing pairing keys for the vehicle and client where the client listens for key from the vehicle in para 0024-0025, 0070-0074. 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control unit is configured to monitor the communication 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control unit is configured to output the authentication information based on received configuration data and/or on an instruction, wherein the configuration data are detected by the control unit at the communication interface and/or are read from the memory in view of Lu disclosing the vehicle communicating authentication information (keys) based on information and instructions (keys and locations) received from the server and stored at the vehicle for the vehicle to configure itself to pair with the client device in para 0045-0054, 0073.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to claim 1, a transport system, comprising at least one transmitter configured to output at least one piece of ordering information to an at least partly autonomous vehicle according to claim 1, wherein the vehicle is configured to perform an action based on the ordering information and to communicate authentication information to the transmitter in response to the vehicle receiving a predetermined instruction from the transmitter in view of Lu disclosing transport system with client device 224 transmitting a request with ordering pickup and destination location for client access (vehicle unlock) and travel in response to commands from the client  (fig 2, 
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the transmitter is configured to verify the authentication information using verification information, wherein the verification information and the authentication information are associated with the ordering information in view of Lu disclosing the client device listen/ exchange keys with the vehicle, the keys associated with an order (request) from the client device (par 0024, 0070-0080).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the vehicle is configured to communicate the at least one piece of authentication information to the transmitter, when a determined position of the vehicle is one of at a predetermined distance from a geographical region, within the geographical region, coincides with the geographical region and/or crosses a boundary of the geographical region in view of Lu disclosing using the authentication (encryption key) information when in within a given distance/ proximity of the pickup location in abstract, para 0024, 0075, 0085.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the vehicle is configured to communicate the at least one piece of authentication information to the transmitter, when a determined position of 
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the vehicle is configured to output a position, monitoring information and/or identification information to the transmitter in view of Lu disclosing the vehicle transmitting location information to a transmitter (server and/or client device) to track and manage a fleet of vehicles (par 0041, 0047, 0070).   
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the transmitter is configured to: confirm the ordering information based on verified authentication information, the position, the monitoring information and/or the identification information, define the ordering information as completed, terminate the ordering information and/or control an actuator in view of Lu disclosing the vehicle transmitting location information to a transmitter (server and/or client device) to track and manage a fleet of vehicles (par 0041, 0047, 0070), 
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the transmitter is configured to: confirm the ordering 
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the transmitter is configured to: confirm the ordering information based on verified authentication information, the position, the monitoring information and/or the identification information, define the ordering information as completed, terminate the ordering information and/or control an actuator in view of Lu disclosing the vehicle transmitting location information to a transmitter (server and/or client device) to track and manage a fleet of vehicles (par 0041, 0047, 0070).
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the transmitter is a telecommunication device and/or a traffic object in view of Lu disclosing the vehicle communicating with a transmitter that may be a mobile phone, central dispatch system/server and/or traffic objects (para 0023, 0042, 0051) and/or in view of Gordon and/or Ishioka disclosing traffic object (toll barrier/gate) for selective control of traffic entry/exit for a roadway.

Response to Arguments
Applicant's arguments filed 02/26/2021 regarding the 35 USC 103 rejections have been fully considered but they are not persuasive in view of the new grounds of rejection. 
Applicant argues the applied prior art lacks transmitting authentication information to a street-object.  
Applicant’s argument is not persuasive in view of Gordon and/or Ishioka disclosing control unit configure to control the communication interface to output the authentication information from the memory, via the communication interface, to a street-object, when the control unit receives an instruction for outputting the authentication information for selective control of access of authenticated/qualified vehicles to a roadway via a gate.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breed (US 2008/0161986) disclose autonomous vehicle travel control system with restricted access to intelligent highway system.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/11/2021							/EDWIN C HOLLOWAY III/ (571) 272-3058						Primary Examiner, Art Unit 2683